Gould, Chief Justice.
This was an attachment, suit on an account, and resulted in a judgment against the defendant Stewart, rendered at a term of the district court o.f Rusk county, ending February 12, 1881. On February 21, 1881, when eleven days yet remained during which his appeal might be perfected, Stewart made affidavit before the county judge of Rusk county that he was unable to pay the costs which had accrued in the district court, and which might thereafter accrue in that and the supreme court in the prosecution of his appeal. The county judge in attesting this affidavit added: “and I hereby certify that said Henry Stewart has proved before me his inability to pay the costs above mentioned;” and the affidavit with this certificate was on the same day filed by the district clerk. So far as the. record shows, no steps were taken by the appellees, or officers of court, to contest this affidavit. In this court, however, appellees move to dismiss the appeal, one ground being that-the action of the county judge was ex parte, without notice to any of the parties at interest, and was therefore ineffectual to perfect the appeal. Another ground alleged is, that the affidavit is not true, and, in support of this, exhibit is made of certain proceedings in the county court of Rusk county, on September 21,1881, instituted to contest said affidavit, and in which, after notice to appellant, it was adjudged that he had sufficient means to have given bond for costs.
. It has heretofore been said by this court that the language of the statute “ is certainly neither very clear nor definite.” Woolridge v. Roller, 52 Tex., 451. The result is that the practice under it has been far from uniform. In some cases parties intending to make the affidavit have given notice in advance, and the contest has either been waived, or had before the county judge, or the court trying the case, at the time the affidavit is made. This seems to us a fair and liberal practice, and it would also *647be so to give notice at the time the affidavit is filed, so that the contest may be then inaugurated. We find, however, no warrant in the statute for requiring such notice at either period. The statute proceeds apparently on the idea that appellees, by proper diligence, may ascertain when the affidavit is filed, and perhaps on the further idea that the district clerk, with whom the affidavit is filed, is directly interested in the costs, and is at liberty to institute the contest. The appellant who files the proper affidavit, as was done in this case, in ample time to allow it to be thereafter contested within twenty days after the expiration of the term, has done, we think, what the law requires of him to perfect his appeal, unless in due time the affidavit be contested. That the affidavit was taken and filed without notice to appellants, constitutes no valid reason for dismissing the appeal.
In this case the affidavit was filed in ample time for the contest to have been had within the period allowed by law for perfecting an appeal, and our opinion is that the contest should have been inaugurated within that period. Certainly the statute never contemplated an indefinite extension of the time within which the contest might be commenced.
The policy of the law has fixed twenty days after the expiration of the term at which a judgment is rendered as the period, at the end of which, the question of appeal vel non is no longer open, and a departure from that policy would lead to uncertainty as to the term of this court to which the appeal is returnable. In default of any other limitation we think this a sufficient reason for requiring the contest to be inaugurated and terminated within the twenty days, when the affidavit is filed in time to make this practicable by the use of reasonable diligence. The attempted contest in this was seven months after the affidavit was filed, and was too late.
Counsel for appellee suggest in argument that the affi*648davit is defective in that it only states the party’s inability to pay the costs, without adding “or any part thereof.” Although there is an instruction in the opinion in Woolridge v. Roller, 52 Tex., 451, that the affidavit should include this clause, the question came directly up in the subsequent unreported case of Wood v. Messer (Tyler term, 1880), and in an oral opinion by Chief Justice Moore an affidavit not containing this clause was supported. We regard the question as no longer open.
The motion to dismiss is overruled.
In regard to the principal case, we remark that appellant’s brief is defective in various particulars, and especially in the absence of such statements under the propositions as would enable us to dispose of the case without examining the transcript. We have, however, given the case a sufficient examination to satisfy ourselves that the judgment should be affirmed.
Although the petition was not sworn to, and although the affidavit for attachment states the amount of pláintiffs’ demand at a sum three dollars less than that stated in the petition, but corresponding to the sum for which the writ issued, our opinion is that neither for these reasons, nor for any other set up in the motion, should the court have sustained the motion to set the attachment aside.
The objections to evidence are none of them of a character requiring special notice. The main issues of fact were settled by the jury, and, the evidence being conflicting, their verdict will not be disturbed.
The judgment is affirmed.
Affirmed.
[Opinion delivered November 22, 1881.]